Citation Nr: 1523624	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  04-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating greater than 20 percent for lumbosacral strain with mild to minimal broad-based disc bulge at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) following an April 2010 order of the Court of Appeals for Veterans Claims (CAVC or "Court") granting a Joint Motion for Remand (JMR) vacating a portion of a November 2009 Board decision, which denied the Veteran's claim for an increased evaluation for his lumbar spine disability and remanding the claim for further consideration.  

The matter was originally on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran had a hearing before the Board in July 2009 and the transcript is of record. 

After the April 2010 order and JMR, the case was brought before the Board in November 2011, at which time the spine claim along with a claim seeking total disability for individual unemployability (TDIU), were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include referring the TDIU matter for extraschedular consideration and providing the Veteran and his representative with a Supplemental Statement of the Case (SSOC) considering all evidence since the last February 2009 SSOC was issued.  The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.

During the pendency of this appeal, a December 2014 rating decision granted service connection for bilateral lower extremity radiculopathy, associated with the lumbar spine disability, assigning 40 percent (left leg) and 10 percent (right leg) initial disability ratings.  Also within that rating decision, the TDIU claim was granted, effective February 28, 2002.  The Veteran has not appealed this decision and therefore these issues, to include the TDIU claim, are not properly before the Board here.  

It is also noteworthy that upon certifying the case back to the Board, the RO also certified claims seeking increased ratings for bilateral knee disabilities.  Although the knee disabilities were revaluated in the process of adjudicating the TDIU issue on appeal, the Board finds the knee ratings are not properly before the Board here.  That is, the Veteran never filed increased rating claims for his knee ratings nor did he disagree with the RO's continuance of current bilateral knee ratings.  For these reasons, despite certification to the Board, the issues are not discussed herein because they are not properly on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the claim must once again be remanded because the RO did not follow the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Again, this claim stems from the Veteran's 2002 claim indicating his lumbar spine disability, rated 20 percent disabling, had increased in severity and prevented him from working.  The Board, in a November 2009 Board decision, remanded the TDIU claim for further development, but denied the lumbar spine increased rating claim.  The Veteran appealed to CAVC, which in turn remanded the matter back to the Board in an April 2010 Order granting a JMR. 

The April 2010 CAVC Order granting a JMR specifically noted that the RO did not issue an SSOC since February 2009 despite additional, non-duplicative, and relevant evidence being submitted since February 2009.  Neither the Veteran nor the Veteran's representative waived local jurisdictional review.

Accordingly, aside from specific development, the Board specifically remanded the claim back to the RO in November 2011 directing the RO to provide the Veteran and his representative an SSOC considering all evidence, to include evidence submitted since the February 2009 SSOC.

In November 2014, the Veteran's representative notified the VA as to a change of address. 

In December 2014, the RO issued a rating decision granting TDIU and granting separate ratings for bilateral lower extremity radiculopathy stemming from the low back.  While the Veteran's address is noted, it is unclear whether the Veteran's representative was notified at the newly changed address.

The RO also provided an SSOC to the Veteran in December 2014 and the Board has no reason to believe the Veteran did not receive the SSOC.  

In contrast, the SSOC mailed to the Veteran's private attorney bounced back in February 2015 with a forwarding address, which matches the address supplied by the attorney in November 2014 correspondance.  

It appears VA correspondence dated in February 2015 and forward contains the private attorney's current address, whereas the SSOC was clearly mailed to an outdated address. There is no indication in the claims folder that the RO remailed the SSOC or otherwise attempted to correct the mistake.  

In light of the timing, moreover, it is probable that the December 2014 rating decision granting service connection for bilateral lower extremity radiculopathy and granting TDIU was also sent to the incorrect address. 

In order to ensure compliance with CAVC's April 2010 Order and the Board's November 2011 Remand, the RO must re-send the December 2014 rating decision and the December 2014 SSOC.  Ensuring notice is especially relevant considering the appellate time frame for the December 2014 rating decision has not yet expired.  

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the December 2014 rating decision and the December 2014 Supplemental Statement of the Case (SSOC) to the Veteran and his representative ensuring the Veteran's representative, a private attorney, is mailed her copies at her updated address (i.e., the address she supplied in a November 2014 letter); allow an appropriate period of time for response.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of an increased evaluation for the lumbar spine disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




